Johnston, J.:
I think the judgment should be reversed; but I place my concurrence solely on the second proposition of the syllabus and the facts of the case which bring it within that rule. The remedy of amercement is of such a summary and severe character that a party who will avail himself of it *559must strictly observe the requirements of the statute. The special execution and the judgment did not correspond. The judgment required a sale upon an appraisement duly made, while the execution indicated that the property was to be sold without appraisement. There was indorsed upon the execution the words, “without appraisement,” and under the prevailing practice in regard to indorsing such writs I think the words may fairly be considered a part of the execution. The recitals in the body of the execution are not inconsistent with the indorsement, and when taken together the writ cannot be said to strictly conform with the judgment, and hence the remedy was not available to the defendant in error. (Fisher v. Franklin, 38 Kas. 251.) I am unable to agree with the proposition that the statute of limitations applies to this remedy, which I regard to be a special proceeding. In brief, my view is, that the legislature has in terms restricted the application of the statute to actions. (Civil Code, § 18.) It has divided remedies into two classes, viz., actions and special proceedings; and has clearly defined an action to be “an ordinary proceeding in a court of justice, by which a party prosecutes another party for the enforcement or protection of a right, the redress or prevention of a wrong, or the punishment of a public offense.” Every other remedy is a special proceeding. (Civil Code, §§ 3, 4, 5.) As indicating the legislative view of what an action is, it is provided that it shall be commenced by a petition filed in the district court, and a summons issued thereon, which must be served in a prescribed way, thus giving the adverse party ample time and opportunity to defend. (Civil Code, art. 6.) In amercement, the proceeding can be instituted by a mere motion, and heard and decided on two days’ notice. If the motion is to amerce an officer of a county other than that from which the execution issues, fifteen days’ notice must be given to him. (Civil Code, §§ 472,477.) No issue is formed by pleadings, no special findings can be required, and the determination of the motion by the court is an order, and not a judgment. (Armstrong v. Grant, 7 Kas. 285.) All these things *560mark it as a special proceeding, and distinguish it from an action, or ordinary proceeding.
The distinction is still further shown in the matter of where the two proceedings may be brought. The jurisdiction of an action against the sheriff for failure to properly execute process sent from another county, would be in the county where he resided, and not the one to which the process was to be returned; but a'proceeding to amerce the sheriff can only be maintained in the county from which the execution was issued. (Reynolds v. Nelson, 40 Kas. 41.) The fact that it must be prosecuted in the county which renders the judgment, and whose process the officer has failed to execute, indicates to me that the proceeding is ancillary rather than independent, and special rather than ordinary. Instead of bringing a new and independent action, the motion is made in and as a part of the action in which the execution issued. The legislature having so clearly defined what an action is, and having with equal clearness defined the application of the statute of limitations to actions, I think it cannot be enlarged by construction to include a proceeding in amercement. In order to bring such proceedings within the operation of the statute of limitations, the legislature of New York deemed it necessary to specially extend the ordinary meaning of the word “action,” and it enacted, in the fourth subdivision of § 414 of the code, that “the word ‘action/ contained in this chapter, is to be construed, when it is necessary so to do, as including a special proceeding, or any proceeding therein, or in any action.” It would seem to be good policy to extend the application of the statute to special proceedings against officers, but that is wholly with the legislature, and it seems to me that the legislature did not intend to include a proceeding like this, which it so carefully distinguished from an action.